DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4, 7, and 10-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 8,  of U.S. Patent No. 10,262,757. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent 10,262,757 requires "comparing the magnified pathology images to the reference pathology images included in the pathology database".
However, the conflicting claims are not patentably distinct from each other because Patent 10,262,757 and the application contain common subject matter and the phrase “comprising” in the application does not necessarily precludes the additional element in Patent 10,262,757.
Regarding claim 2, Patent 10,262,757 teaches further comprising a network connection coupled to the processing apparatus, wherein the processing apparatus includes additional instructions that when executed by the processing apparatus cause the system to perform further operations, including: receiving instructions from the user of the system to initiate a video chat with a third party via the network connection; starting the video chat on the display; and sharing one or more images included in the plurality of magnified pathology images with the third party via the network connection (claims 2-3).
Regarding claim 3, Patent 10,262,757 teaches wherein the processing apparatus, using the machine learning algorithm, is configured to identify the one or more regions of interest in real time, and wherein the machine learning algorithm is trained to identify the one or more regions of interest (claims 5).
Regarding claim 4, Patent 10,262,757 teaches wherein the pathology database includes annotations corresponding to the reference pathology images in the pathology database, and wherein the machine learning algorithm is trained using both the annotations and the reference pathology images to identify the one or more regions of interest in the magnified pathology images (claim 6).
Regarding claim 7, Patent 10,262,757 teaches wherein the processing apparatus includes additional instructions that when executed by the processing apparatus cause the system to perform further operations, including: identifying areas of the pathology sample that are deemed to be insufficiently reviewed by the user based on the user viewing the areas for less than a threshold amount of time; and informing the user of one or more regions of potential interest in the areas that are deemed to be insufficiently reviewed by the user (claim 8).
Regarding claim 10, Patent 10,262,757 teaches receiving instructions from the user to initiate a video chat with a third party via a network connection coupled to the processing apparatus; and starting the video chat on the display (claim 12).
Regarding claim 11, Patent 10,262,757 teaches wherein starting the video chat includes sharing one or more images in the magnified pathology images with the third party via the network connection (claim 13).
Regarding claim 12, Patent 10,262,757 teaches wherein the machine learning algorithm is trained to identify the one or more regions of interest using reference pathology images disposed in a pathology database coupled to the processing apparatus (claim 15).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-9, 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (US 2008/0082468) and Marugame et al. (US 2015/0072371).
	Regarding claim 1, Long teaches a system, comprising: a microscope configured to magnify a pathology sample; a camera positioned to record magnified pathology images from the microscope (where the microscope and camera in the system is “An Olympus Model-CK inverted microscope equipped with a 20.times. planachromat objective and a SONY DSC-F717 digital camera was used to obtain digitized images”, Fig 16 & para 0166); a display configured to show the magnified pathology images (where the display to show magnified pathology images is “A training set was created with the aid of an interactive program that displays the digitized microscope images and allows a user to select the locations of cell centers with a mouse cursor after manual comparison of transmitted light and fluorescence images” and “In some embodiments, the processor is connected to an output device 306 such as a CRT or flat panel display that provides results information generated by the processor 302 to the user.”, Fig 16 & para 0206 & 0219); and a processing apparatus coupled to the camera and the display, wherein the processing apparatus includes a machine learning algorithm disposed in logic, and wherein the processing apparatus includes instructions that when executed by the processing apparatus cause the system to perform operations (where the processing apparatus is “The processor 302 reads instructions stored on the computer readable medium 300 and executes those instructions to perform any or all of the functions of the embodiments described herein” and “In certain embodiments, the machine vision component includes machine learning software that, when executed, identifies the object in the sample based on features of the object that are mapped to a vector. The machine vision component can also include software for preprocessing the image of the sample to reduce the size of the image data used by the machine learning software to identify the at least one substance in the sample”, Fig 16 & para 0010 & 0219), including: identifying, using the machine learning algorithm, one or more regions of interest in the magnified pathology images (where identifying one or more regions of interest in the magnified pathology is “In certain embodiments, the machine vision component includes machine learning software that, when executed, identifies the object in the sample based on features of the object that are mapped to a vector.”, see para 0010). Long does not teach alerting, using the display, a user of the microscope to the one or more regions of interest in the magnified pathology images while the pathology sample is being magnified with the microscope, wherein alerting the user includes informing the user of a diagnosis, including outputting a confidence interval from the machine learning algorithm for the diagnosis, associated with a structure in the one or more regions of interest.
	Marugame teaches alerting, using the display, a user of the microscope to the one or more regions of interest in the magnified pathology images while the pathology sample is being magnified with the microscope (where alerting the user of the microscope is “In the detailed evaluation, the report verification unit 106 may display diagnosis record information on a display screen.”, para 0031-0033, 0049), wherein alerting the user includes informing the user of a diagnosis, including outputting a confidence interval from the machine learning algorithm for the diagnosis, associated with a structure in the one or more regions of interest (wherein outputting a confidence interval is “The caution score serves as an index indicating a degree of deviation between the pathological diagnosis results in the diagnosis information recording unit 103 and in the report analysis unit 105.”, para 0048-0051, 0070).
(see para 0011). Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include this advantageous feature. 
Regarding claim 3, Long teaches the system of claim 1, wherein the processing apparatus, using the machine learning algorithm, is configured to identify the one or more regions of interest in real time, and wherein the machine learning algorithm is trained to identify the one or more regions of interest using reference pathology images in a pathology database coupled to the processing apparatus (where using reference pathology images is “In one embodiment, the ANN is trained to recognize whether an image patch contains a centered cell body or a viable/non-viable cell, as the case can be.”, para 0095-0097, 0219).
Regarding claim 4, Long teaches the system of claim 4, wherein the pathology database includes annotations corresponding to the reference pathology images in the pathology database, and wherein the machine learning algorithm is trained using both the annotations and the reference pathology images to identify the one or more regions of interest in the magnified pathology images (where annotations corresponding to the reference pathology images is “In another aspect, the invention is a method of generating a training set of pre-classified objects for training a classifier. The method includes applying one or more fluorescent markers to a sample containing objects to be classified, generating one or more fluorescence images of the sample containing objects to be classified, and generating a transmitted light illumination image of the sample containing objects to be classified.”, para 0025-0027).
	Regarding claim 5, Long teaches the system of claim 3, wherein the machine learning algorithm includes a neural network (where neural network is “In one embodiment, the preprocessed vectors are classified with an artificial neural network”, see para 0013).
	Regarding claim 6, Long teaches the system of claim 5, wherein the machine learning algorithm includes a plurality of algorithms running in parallel or intervals, and wherein at least one of the plurality of algorithms includes the neural network (where running in parallel or intervals is “The SVM then finds the hyperplane that maximizes the margin and, at the same time, minimizes a quantity proportional to the number of classification errors.”, see para 0099-0105).
Regarding claim 8, Long teaches a method, comprising: receiving, with a processing apparatus, magnified pathology images from a camera (where receiving pathology images is “In general, in some embodiments, the invention identifies and/or localizes one or more objects in a sample, where the objects include a physical material or substance. Alternatively, the object can include an "informational" object, such as a DNA sequence or a textual data packet.”, see para 0010-0012, 0166, 0219); identifying, using the processing apparatus, one or more regions of interest in the magnified pathology images, wherein the processing apparatus includes a machine learning algorithm disposed in logic to identify the one or more regions of interest (where identifying one or more regions of interest in the magnified pathology is “In certain embodiments, the machine vision component includes machine learning software that, when executed, identifies the object in the sample based on features of the object that are mapped to a vector.”, see para 0010). Long does not teach outputting a diagnosis, including a confidence interval for the diagnosis from the machine learning algorithm, of a structure associated with the one or more regions of interest.
Marugame teaches outputting a diagnosis, including a confidence interval for the diagnosis from the machine learning algorithm, of a structure associated with the one or more regions of interest (wherein outputting a confidence interval is “The caution score serves as an index indicating a degree of deviation between the pathological diagnosis results in the diagnosis information recording unit 103 and in the report analysis unit 105.”, para 0048-0051, 0070).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Marugame’s teachings with Long’s invention because Marugame’s teachings allow the user to be alerted when a potential misdiagnosis situation (see para 0011). Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include this advantageous feature.
Regarding claim 9, Marugame teaches the method of claim 8, further comprising informing the user of the diagnosis with at least one of a display or a speaker coupled to the processing apparatus (where the display is “the caution display unit 107 displays a caution to the user (in Step S606)”, Fig 7 para 0089-0090).
	Regarding claim 12, Long teaches the method of claim 8, wherein the machine learning algorithm is trained to identify the one or more regions of interest using reference pathology images disposed in a pathology database coupled to the processing apparatus (where using reference pathology images is “In one embodiment, the ANN is trained to recognize whether an image patch contains a centered cell body or a viable/non-viable cell, as the case can be.”, para 0095-0097, 0219).
Regarding claim 13, Long teaches the method of claim 8, wherein the machine learning algorithm includes a neural network (where neural network is “In one embodiment, the preprocessed vectors are classified with an artificial neural network”, see para 0013).
	Regarding claim 14, Long teaches the method of claim 13, wherein the machine learning algorithm includes a plurality of algorithms running in parallel or intervals, and wherein at least one of the algorithms includes the neural network (where running in parallel or intervals is “The SVM then finds the hyperplane that maximizes the margin and, at the same time, minimizes a quantity proportional to the number of classification errors.”, see para 0099-0105).
(where non-transitory computer-medium is “The processor 302 reads instructions stored on the computer readable medium 300 and executes those instructions to perform any or all of the functions of the embodiments described herein”, para 0219) comprising: receiving, with the processing apparatus, magnified pathology images from a camera optically coupled to a microscope (where receiving pathology images is “In general, in some embodiments, the invention identifies and/or localizes one or more objects in a sample, where the objects include a physical material or substance. Alternatively, the object can include an "informational" object, such as a DNA sequence or a textual data packet.”, see para 0010-0012, 0166, 0219); identifying, using the processing apparatus, one or more regions of interest in the magnified pathology images, wherein the computer-readable storage medium includes a machine learning algorithm to identify the one or more regions of interest (where identifying one or more regions of interest in the magnified pathology is “In certain embodiments, the machine vision component includes machine learning software that, when executed, identifies the object in the sample based on features of the object that are mapped to a vector.”, see para 0010). Long does not teach outputting a diagnosis, including a confidence interval for the diagnosis from the machine learning algorithm, associated with a structure in the one or more regions of interest.
	Marugame teaches outputting a diagnosis, including a confidence interval for the diagnosis from the machine learning algorithm, associated with a structure in the one or more regions of interest (wherein outputting a confidence interval is “The caution score serves as an index indicating a degree of deviation between the pathological diagnosis results in the diagnosis information recording unit 103 and in the report analysis unit 105.”, para 0048-0051, 0070).
(see para 0011). Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include this advantageous feature.
	Regarding claim 16, Marugame teaches the non-transitory computer-readable medium of claim 15, wherein the instructions, which when executed by the processing apparatus, cause the processing apparatus to perform further operations comprising: informing a user, via at least one of a display or a speaker coupled to the processing apparatus, of the diagnosis (where the display is “the caution display unit 107 displays a caution to the user (in Step S606)”, Fig 7 para 0089-0090). 
	Regarding claim 19, Long teaches the non-transitory computer-readable medium of claim 15, wherein the machine learning algorithm is trained to identify the one or more regions of interest using reference pathology images disposed in a pathology database coupled to the processing apparatus (where using reference pathology images is “In one embodiment, the ANN is trained to recognize whether an image patch contains a centered cell body or a viable/non-viable cell, as the case can be.”, para 0095-0097, 0219). 
	Regarding claim 20, Long teaches the non-transitory computer-readable medium of claim 15, wherein the machine learning algorithm includes a neural network (where neural network is “In one embodiment, the preprocessed vectors are classified with an artificial neural network”, see para 0013).
Claims 2, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (US 2008/0082468) and Marugame et al. (US 2015/0072371) as applied to claims 1, 9, and 16 above, and further in view of Bacus et al. (US 2002/0135678).

Bacus teaches further comprising a network connection coupled to the processing apparatus, wherein the processing apparatus includes additional instructions that when executed by the processing apparatus cause the system to perform further operations, including: receiving instructions from the user of the system to initiate a video chat with a third party via the network connection; starting the video chat on the display; and sharing one or more images included in the plurality of magnified pathology images with the third party via the network connection (where initiating a video chat is “The present invention also includes the facility for allowing remote observation to occur by being able to couple the system either over a network communication facility to an intranet, for instance via the network interface”, para 0095-0096).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Bacus’ teachings with Long’s and Marugame’s invention because it would be prima facie obvious to combine the effective technique of using a communication network to transmit information between devices. Bacus successfully teaches the concept and applies it in the art (see para 0008-0015). 
Regarding claim 10, Long and Marugame teach the method of claim 9, but do not teach receiving instructions from the user to initiate a video chat with a third party via a network connection coupled to the processing apparatus; and starting the video chat on the display.
 (where initiating a video call is “The present invention also includes the facility for allowing remote observation to occur by being able to couple the system either over a network communication facility to an intranet, for instance via the network interface”, para 0095-0096).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Bacus’ teachings with Long’s and Marugame’s invention because it would be prima facie obvious to combine the effective technique of using a communication network to transmit information between devices. Bacus successfully teaches the concept and applies it in the art (see para 0008-0015). 
Regarding claim 11, Bacus teaches the method of claim 10, wherein starting the video chat includes sharing one or more images in the magnified pathology images with the third party via the network connection (where sharing one or more images is “to an internet so that once the image has been scanned and stored in memory on hard disks or other storage, remote users may be able to access the low magnification image as well as the high magnification image and move around within both images to make determinations as to the histological characteristics of the samples.”, para 0095-0096).
	Regarding claim 17, Long and Marugame teach the non-transitory computer-readable medium of claim 16, but do not teach wherein the instructions, which when executed by the processing apparatus, cause the processing apparatus to perform further operations comprising: receiving instructions from the user to initiate a video chat with a third party via a network connection coupled to the processing apparatus; and  23Attorney Docket No.: VRLS 168503 starting the video chat on the display.
	Bacus teaches wherein the instructions, which when executed by the processing apparatus, cause the processing apparatus to perform further operations comprising: receiving instructions from (where initiating a video chat is “The present invention also includes the facility for allowing remote observation to occur by being able to couple the system either over a network communication facility to an intranet, for instance via the network interface”, para 0095-0096).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Bacus’ teachings with Long’s and Marugame’s invention because it would be prima facie obvious to combine the effective technique of using a communication network to transmit information between devices. Bacus successfully teaches the concept and applies it in the art (see para 0008-0015). 
	Regarding claim 18, Bacus teaches the non-transitory computer-readable medium of claim 17, wherein starting the video chat includes sharing one or more images in the plurality of magnified pathology images with the third party via the network connection (where sharing one or more images is “to an internet so that once the image has been scanned and stored in memory on hard disks or other storage, remote users may be able to access the low magnification image as well as the high magnification image and move around within both images to make determinations as to the histological characteristics of the samples.”, para 0095-0096).
Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (US 2008/0082468) and Marugame et al. (US 2015/0072371) as applied to claim 1 above, and further in view of Quarfordt et al. (US 2011/020683).
Regarding claim 7, Long and Marugame teach the system of claim 1, but do not teach wherein the processing apparatus includes additional instructions that when executed by the processing apparatus cause the system to perform further operations, including: identifying areas of the pathology sample that are deemed to be insufficiently reviewed by the user based on the user viewing the areas 
Quarfordt teaches wherein the processing apparatus includes additional instructions that when executed by the processing apparatus cause the system to perform further operations, including: identifying areas of the pathology sample that are deemed to be insufficiently reviewed by the user based on the user viewing the areas for less than a threshold amount of time; and informing the user of one or more regions of potential interest in the areas that are deemed to be insufficiently reviewed by the user (where identifying insufficiently reviewed areas is “In some embodiments thresholds are used for determining ignored regions, for detecting fixations and for grouping gaze data, as described in greater detail above. In some embodiments, the threshold (e.g., numbers of gaze points, e.g., 17 gaze points within a region, or duration, e.g. 275 milliseconds of total duration of fixations within a region) is a predefined threshold”, para 0053 & 0057-0058).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Quarfordt’s teachings with Long’s and Marugame’s invention because Quarfordt teaches an effective feature that prevents unviewed tasks from remaining unviewed by the user (see para 0007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P KELLOGG whose telephone number is (571)272-6471.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS P KELLOGG/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664